Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on July 26, 2021. Claims 25-37 are pending in the application. Claims 25, 28-31 and 36 have been amended by Applicants’ amendment filed on July 26, 2021. 
Applicants’ election of Group III, claim(s) 25-35, drawn to methods of testing responsiveness of a human patient to a therapeutic agent, in response to the restriction requirement of 8/21/2020 was previously acknowledged. 
In addition Applicants’ election of the following species was previously acknowledged:
a.-f. - the minimum combination of nicotinamide, Wnt3A, noggin, R-spondin-1, and
Y27632; and g. - colon cancer cells.

The requirement for restriction among Groups I-III was previously made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.

Therefore, claims 25-36 are currently under examination to which the following grounds of rejection are applicable.
Information Disclosure Statement

References 3 and 6, JP 2014-526680 corresponding to WO 2013/037789 A1 have not been considered because neither an English translation of the relevant portions of the document nor the English equivalent WO 2013/037789 has not been provided.
References 4 and 7, 2014-532431 A corresponding to WO 2013/067 498 A 1 have not been considered because neither an English translation of the relevant portions of the document nor the English equivalent WO 2013/067 498 A 1 has not been provided.
All other documents in said Information Disclosure statement were considered as noted by the Examiner initials in the copy attached hereto.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claims 25, 28-31 and 36, the rejection of claims 25-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  has been withdrawn. 
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 103  	Claims 25-37 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kondo et al. (2011; PNAS, pp. 6235-642; of record IDS filed on 7/26/2019 ) in view of Kiyoshi et al.,  ( .
Regarding claim 25 Kondo et al. teaches methods for personalized diagnostic applications, including chemosensitivity assays comprising a culture method for primary cells of a tumor, wherein the tumor is colon cancer, and wherein the method comprises: obtaining cancer specimens from colorectal cancer patients that are mechanically and enzymatically digested (page 6235; col. 2, last para.). Specifically, Kondo et al., discloses that tumor specimens were minced, and partially digested tissue was filtered through cell strainer. The tumor tissue retained in the strainer (e.g, cancer tissue-originated spheroids (CTOSs)) was collected to stem cell medium (page 6240; col. 1 ; under the heading “Material and Methods”). These are the same conditions disclosed in Example 1 of the instant application , para. [0092]). Kondo et al., states, “after overnight culture, the organoids became spherical and bright with a smooth surface (Fig. 1A, g and h). We termed the spherical structures CTOSs.”( 6236; col. 1, first para.). In relation to the culture of the population of CTOSs, Kondo et al., states, “For optimization, various culture conditions were screened, and the best proliferation was accomplished with serum-free medium designed for embryonic stem cells”.  Kondo et al., discloses, “The viability of cells in CTOSs was 
    PNG
    media_image1.png
    183
    324
    media_image1.png
    Greyscale
maintained from 1 wk to several months, depending on the cases, under suspension culture conditions”. (page 6236; col.2). Figure 5 of Kondo et al., illustrates in vitro proliferation of CTOSs from four patients after 1 wk of culture in stem cell medium (SC) or conventional serum-containing medium. The culture after 7 days results in different percentages of proliferation of the tumor C103 and C104, proliferation ratio of CTOSs in suspension medium or in stem cell medium (serum-free medium designed for embryonic stem cells) provided at least 20% proliferation (see Figure 5 for growth ratio). A practitioner in the art would readily understand there is not significant difference between assessing proliferation of CTOSs in suspension medium at day 7 or a few hours after 7 days, as cell populations usually double each 24 hours. 
In relation to measuring tumor proliferation and/or apoptosis, Kondo et al., teaches, “TUNEL staining revealed a few apoptotic cells outside the CTOSs and, rarely, within the CTOSs” (page 6236; col. 1, last para.). 
In relation to administering a therapeutic agent to the medium suspension, Kondo et al., states, “CTOSs may be useful for personalized diagnostic applications, including chemosensitivity assays (26). When 5-FU, a key drug for treating colorectal cancer, was added to the culture medium, CTOS growth was inhibited dose dependently (Fig. 6A). Furthermore, response of CTOSs to 0.1, 0.5, 1.0, 5.0, and 10 μg/mL 5-FU drug differed in individual cases (Fig. 6B).”(page 6238; col. 2; 2nd para). The practitioner in the art would readily understand that induction of tumor cell apoptosis or decreased tumor cell proliferation by 5-FU is indicative of responsiveness of the human patient having colorectal cancer to the therapeutic agent 5-FU.
Kondo et al., does not specifically teach growth factors or components in the serum-free medium suspension designed for embryonic stem cells.
However, before the effective filing date of the claimed invention, media components for stably proliferating cancer stem cells for a long period of time were well-known and routine in the art as exemplified by the prior art of  Kiyoshi. Kiyoshi et al ., discloses culture suspensions of cancer stem cells that proliferate over 3 months in the presence of transferrin, insulin, putrescine, form cell aggregates (spheres, referred to as clusters in the application) (abstract).  Moreover, other known factors able to maintain pluripotency of epithelial stem cells in culture media were routinely used in the art. For example, Xian et al., discloses growth factors that can be supplemented to a medium to promote growth of epithelial stem cells for 3-5 days, when the cells were  plated on the MATRIGEL basement membrane matrix (BD), including nicotinamide, Wnt3A, noggin, R-spondin- 1, and Y27632. 
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to modify the serum-free medium suspension designed for embryonic stem cells of Kondo with growth factors specific for stem cells proliferation as taught by Kiyoshi and Xian to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of expanding  cell aggregates of colon cancer cells in a serum-free medium suspension designed for embryonic stem cells with growth factors for more than three months, as explicitly taught by Kiyoshi et al. In addition, it would have been obvious to the ordinary artisan that the known techniques of Kiyoshi could have been applied to the method of Kondo with predictable results because the known techniques of Kiyoshi predictably results in methods useful for long term proliferation of stem cancer cells. Additionally. the selection of specific components in the serum-free medium suspension for at least 3-5 days would have been obvious in view of the teachings of Xian et al., on medium components for proliferation of epithelial stem cells for at least for 3-5 days, including  nicotinamide, Wnt3A, noggin, R-spondin- 1, and Y27632. This is a small genus of 
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 402 (2007). 

Regarding claims 26-28, the combined teachings of Kondo, Kiyoshi and Xian make obvious the method of claim 25, wherein Kondo teaches the beneficial effect of 5-FU to inhibit CTOS growth in a dose dependent manner, such that administration of the therapeutic agent 5-FU  on the same day of culturing the population of tumor cell clusters in the medium suspension or after 1, 2, 3, 4, 5, 6, or 7 days would be a matter of influential considerations in the design of the assay such as efficacy of the selected therapeutic agent, dosage and patient’s treatment regime. 
Regarding claims 29-31,  the combined teachings of Kondo, Kiyoshi and Xian make obvious the method of claim 25, wherein Kondo teaches measuring tumor cell proliferation and/or tumor cell apoptosis by TUNEL staining, such that it would have been obvious for one of ordinary skill in the art to measure tumor cell proliferation and/or tumor cell apoptosis in the population of tumor cells at different times after administration to the population of tumor cells of a potential therapeutic agent.
Regarding claims 32-35, the combined teachings of Kondo, Kiyoshi and Xian make obvious the method of claim 25, wherein Kondo teaches measuring tumor cell proliferation and/or tumor cell apoptosis by TUNEL staining. Selection of proliferative markers such as BrdU, 
Regarding claim 36, the combined teachings of Kondo, Kiyoshi and Xian make obvious the method of claim 25, wherein Kondo illustrates in Figure 5 differential in vitro proliferation of CTOSs from four patients after 1 wk of culture in stem cell medium (SC). In relation to the recitation of “wherein the medium suspension provides at least about 60% proliferation of the human tumor cell clusters within about 7 days”, it would have been obvious to optimize culture conditions and individual samples of colon cancer cells to obtain at least 60% proliferation of tumor cell clusters in the defined, serum-free medium suspension, absent any factual evidence of to the contrary.
Regarding claim 37, the combined teachings of Kondo, Kiyoshi and Xian make obvious the method of claim 25, wherein Kondo et al., discloses the medium suspension without extracellular matrix components. 
Response to Applicants’ Arguments as they apply to rejection of claims 25-37  under 35 USC § 103
	At pages 5-8 of the remarks filed on 7/26/2021, Applicants essentially argue that: 1) “ the instant claims relate, in pertinent part, to short-term methods and conditions for culturing primary colon cancer cells obtained directly from a patient, which provide the clinical advantage of being able to rapidly and specifically assess the efficacy of anti-cancer agents on patient samples within 14 days or less, for example, without the use of extracellular matrices, feeder cell co-cultures, or marker-associated selection steps.” 2) “Applicant submits that the Action's alleged case of obviousness relies improperly on hindsight reasoning.”, 3) “Such is a caution against the Action's hindsight reasoning here, which requires a person of ordinary skill in the art without relying on an extracellular matrix.” , 5) Kiyoshi not only focus on long-term cultures (over 3 months) but also teach a list of entirely different medium components, from which persons or ordinary skill in the art could not have even arrived at the claimed combination of nicotinamide, Wnt3A, noggin, R-spondin-1, and Y27632 (see also Example 1 of the instant application); 6) “the culture components and methods of Xian (Example 12) differ significantly from those of the instant claims, as illustrated, for example, by the lack of Wnt3A in the medium and the reliance on irradiated feeder cells. 9Indeed, Xian only mention the use of Wnt3a in a "differentiation" medium (see Example 5),” and 7) “Thus, even assuming persons skilled in the art applied the culture conditions or components of Kiyoshi, Xian, and/or Nistor to the methods of Kondo et al., specifically with regard to primary colon cancer cells, as claimed, such persons would not even arrive at the presently claimed methods. Let alone would such persons have a reasonable expectation of successfully achieving the claimed method of providing at least 30% 
Regarding 1),  Kondo et al. teaches a culture method for primary cells of a tumor, wherein the tumor is colon cancer, and wherein the method comprises: obtaining cancer specimens from colorectal cancer patients. Kondo et al., teaches short term culture of 1 hour to 36 hours (see Figure 1) and culture and expansion of tumor cell clusters in a defined, serum-free medium suspension after 1 week (see Figure 5). Accordingly, Kondo provides support for short-term methods and conditions for culturing primary colon cancer cells obtained directly from a patient. Moreover,  Kondo et al., teaches response of CTOSs to a chemotherapeutic drug that when added to the culture medium resulted in CTOS growth inhibition in a  dose depend manner at day 8 in culture (Fig. 6A and B) and suggests the potential of CTOSs for detecting individual chemosensitivity of colorectal cancer.  Accordingly, Kondo provides support for rapidly and specifically assess the efficacy of anti-cancer agents on patient samples within 14 days or less. The scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results. See, for example, In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), and In re Clemens, 206 USPQ 289 (CCPA 1980). Note that the test for obviousness under 35 U.S.C. 103 requires a highly fact-dependent analysis involving taking the claimed subject matter as a whole and comparing it to the prior art. In this case,  Kondo et al., teaches a method of testing responsiveness of a human patient to a therapeutic agent providing the clinical advantage applicants allege, e.g, rapidly and specifically assess the efficacy of anti-cancer agents on patient samples within 14 days or less without the use of extracellular matrices.
Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (MPEP 2111.03). Thus the instants claims are not merely limited to  nicotinamide, Wnt3A, noggin, Rspondin-1, and Y27632 but may include other growth factors in the medium suspension design for embryonic stem cells (see data for StemPro® hESC SFM  from ThermoFisher pp. 1-2 down loaded on 9/29/2021).  The StemPro hESC SFM is the same culture medium disclosed in  paragraph [0094] of the published application as “a defined, serum-free medium” . Furthermore, the instant claims do not place any limits on the efficacy of anti-cancer agents on patient samples within 14 days or less, as applicants allege. The probative value of the data provided by applicants is not commensurate in scope with the degree of protection sought by the claim.  For example, for ex vivo drug sensitivity assays, the tumor cell clusters after cell clusters retained on the 40-µm cell restrainer were collected, were cultured in a defined growth medium overnight for stem cells and the tumor In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding 4), at the outset the examiner disagrees with Applicants’ allegation stating “use an entirely different culture medium, for example, which relies on the use of an extracellular matrix ("Extracellular matrix was also critical for favorable growth of CTOSs"; Kondo et al., at 6238).” [emphasis added]. Though in preferred embodiments Kondo teaches that “CTOSs in 3D culture grew best in SC (Fig. 5A).”,  reading on use of an extracellular matrix, in non-preferred embodiments, in alternative embodiments, Kondo discloses that CTOSs were cultured in stem cell medium (SC) or in conventional medium containing serum (S) using both suspension cultures (page 6238; col. 1, para. 2. In fact , proliferation ratio of CTOSs in suspension medium or in stem cell medium (serum-free medium designed for embryonic stem cells) for patients C103 and C104 resulted in at least 20% proliferation (see Figure 5 for growth ratio). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). without relying on an extracellular matrix (see page 6)," is not found persuasive because it is noted that the features upon which applicant relies (e.g., 30-50% proliferation at day 7 according to the instant specification, Figures 3A-3B; para.[0017]of the published application) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite the applicants’ allege limitations as  taught in the specification. 
	 Regarding 5) and 6), in contrast to Applicants’ allegation, Kiyohi et al., (only abstract in English has been provided in IDS filed on 8/5/2019) discloses a method for culturing cancer stem cell aggregates for over three months in serum free medium with growth factors.
Furthermore, Xiang et al teaches culture of  epithelial stem cells with the combination of nicotinamide, Wnt3A, noggin, R-spondin-1, and Y27632 in growth medium for 3 to 5 days on a matrix component, e.g, matrigel  (para. [0621]). Example 5 of Xiang et al., cited by Applicants describes the combination of Wnt3A, noggin, R-spondin-1, and Y27632 in growth medium and not differentiation medium, as applicants contend. It was routine and well known in the art to use culture media for stem cells, including stem cancer cells and colorectal cancer cells 
	Regarding 7), Kondo et al. teaches that CTOSs were cultured in suspension in stem cell medium (serum-free medium designed for embryonic stem cells). Kondo et al., does not specifically teach growth factors or components on its serum-free medium designed for in vitro proliferation of CTOSs from four patients after 1 wk of culture in stem cell medium (SC) or conventional serum-containing medium, wherein at least two patients identified as C103 and C104 exhibited  at least 20% proliferation (see Figure 5 for growth ratio). Accordingly, the instant claims don't require any astounding levels of efficacy: all that is required under 103 is what KSR has told us. 
Conclusion
Claims 25-37 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633